            Case 8:21-cv-00799-GJH Document 5 Filed 05/06/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



FRENCHIE JOHNSON                                             :
                                                             :
       Plaintiff,                                            :
                                                             :
v.                                                           :     Case No.: 8:21-cv-00799
                                                             :
FEDCHOICE CREDIT UNION SERVICE                               :
ORGANIZATION, LLC et al.                                     :
                                                             :
       Defendants.                                           :



     CONSENT MOTION TO EXTEND TIME FOR EXPERIAN TO ANSWER OR
           OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT

       Defendant Experian Information Solutions, Inc. (“Experian”), by and through undersigned

counsel, respectfully requests that this Honorable Court allow Experian to have through June 11,

2021, to answer or otherwise respond to Plaintiff’s Complaint. In support of the relief being

requested, Defendant states:

       1.      On March 29, 2021, Plaintiff filed the instant Complaint in this Court.

       2.      Plaintiff served Experian with a copy of the Complaint on April 20, 2021 and

accordingly, Experian’s deadline to answer or otherwise respond to Plaintiff’s Complaint is

currently May 11, 2021.

       3.      In light of the COVID-19 pandemic and office closings, Experian and its counsel

require additional time to investigate and respond to the allegations and claims made by Plaintiff.

       4.      No previous extensions have been granted.

       5.      Counsel for Plaintiff consents to this extension.
         Case 8:21-cv-00799-GJH Document 5 Filed 05/06/21 Page 2 of 3



      WHEREFORE, Defendant respectfully requests that this Motion be granted.


Dated: May 6, 2021

                                        SHULMAN, ROGERS, GANDAL,
                                         PORDY & ECKER, P.A.


                                        By:      /s/ Joy C. Einstein
                                              Joy C. Einstein, Bar No. 19325
                                              12505 Park Potomac Avenue, 6th Floor
                                              Potomac, Maryland 20854
                                              Telephone: (301) 945-9250
                                              Facsimile: (301) 230-2891
                                              e-mail: jeinstein@shulmanrogers.com

                                              Counsel for Experian Information Solutions,
                                               Inc.




                                           2
          Case 8:21-cv-00799-GJH Document 5 Filed 05/06/21 Page 3 of 3



                               CERTIFICATE OF SERVICE

      I hereby certify that on May 6, 2021, I served via CM/ECF a copy of the foregoing Consent
Motion for Experian to Answer or Otherwise Respond to Complaint to the following:

       Kevin Williams
       Law Office of Kevin Williams, LLC
       8402 Colesville Road, Suite 1100
       Counsel for Plaintiff


                                                   /s/ Joy C. Einstein
                                                   Joy C. Einstein




                                              3
